MALLARD, Chief Judge.
The judgment appealed from is dated and filed 21 October 1971. The record on appeal was docketed in this court on 25 January 1972. This docketing of the appeal was not within the ninety days from the date of the judgment as required by Rule 5 of the Rules of Practice in the Court of Appeals. No extension of time for docketing as permitted by Rule 5 appears in this *283record. For failure to docket in time, the appeal is subject to being dismissed under Eule 48. However, before dismissing the appeal, we have examined the record and are of the opinion that under the stipulated facts, the plaintiffs are not entitled to recover and that Judge McLean was correct in so holding.
Appeal dismissed.
Judges Morris and Parker concur.